Title: John Thaxter to Abigail Adams, 20 January 1778
From: Thaxter, John
To: Adams, Abigail


     
      Dear Madam
      York Town Jany. 20th. 1778
     
     I am happy in having it in my power to furnish you with a Copy of Mr. Duche’s Letter, which is inclosed, as also an Extract from the public Ledger of Sept. 10.
     By the Journals it appears that Mr. Adams has accepted the appointment. The Appointment marks the Wisdom of Congress, and the Acceptation evinces his zeal in “the great and sacred Cause.” Upon those great and important Exertions which he will make in our favour, depend under heaven the salvation of an insulted Country. It is my sincere belief—I have long thought so, and still maintain it. It may have the Air of Adulation, but it is not. It is the effusion of a heart sincere at least in this. Adulation I offer to those whose breasts contain Altars to recieve its incense. He is possessed of all those qualifications requisite to fill the Station.
     I presume your Ladyship accompanies him. It gives me great pain on your account to indulge an Idea to the Contrary.
     It would give me great Satisfaction to see my very worthy friends and the two you mentioned that you should take if you accompanied Mr. Adams, before they set out on their Journey. I should part with them very reluctantly. I shall hereafter feel lost in Braintree, when ever I go there.
     My Duty to your Father, and Uncle Quincy if you please, not forgetting other friends.
     My Love to Miss Nabby, Master John, my little friend Charley, and Master Tommy.
     I wish you a safe and an agreeable Journey Madam, if you go, as also Miss Nabby and Mast: John. I shall journey far with Mr. Adams and You in Idea.
     
      I am, Madam, your most obdt. Servt.
      J. Thaxter Junr.
     
    